DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “said”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Page 14, Line 15 shows reference #8 referring to three different parts. 
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 8, 10 and 13 are objected to because of the following informalities:  
With respect to Claim 1, all instances of “a first body” should apparently be “an elongated first body” for consistency with its antecedent.
With respect to Claim 3, all instances of “the first body” should apparently be “the elongated first body” for consistency with its antecedent, “is adjacent the first body” should apparently be “is adjacent to the elongated first body” and “is provided than the first proximal portion” should apparently be “is provided at the first proximal portion”.
With respect to Claim 5, “the first body” should apparently be “the elongated first body” for consistency with its antecedent. 
With respect to Claim 8, “said mid portion” should apparently be “said circular mid portion” for consistency with its antecedent.
With respect to Claim 10, “the mid portion” should apparently be “the circular mid portion” for consistency with its antecedent.
With respect to Claim 13, “a sealable container” should apparently be “and a sealable container”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an elongate first body” and “a sample collection body” in claim 1.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“a releasable connection means” in claim 1
“a first interlocking means” in claim 1
“a second interlocking means” in claim 1
“snap locking means” in claim 1
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the shaft is positioned due to the indefiniteness of the term “substantially”.
Claim 1 recites the limitation “first and second respective corresponding snap-locking means” in the first line of the sixth wherein limitation section. There is a lack of clarity in what respective means. 
Claim 1 recites the limitation "the snap locking means" in the last line of the sixth wherein limitation section.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claims 2-13 are rejected by virtue of dependency on claim 1 and because they do not remedy the deficiencies of claim 1. 
Claim 8 recites the limitation "the main diameter" in the last line of the second wherein limitation.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claim 11 recites the limitation "the corresponding snap-locking means" in the second line of the claim.  There is a lack of clarity in what corresponding means. A lack of clarity arises because it is unclear as to which corresponding snap locking means it is referring to, whether it is the first, the second or both.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundkvist (US 20150230872 A1; cited by applicant).
With respect to Claim 1, Lundkvist discloses a self-sampling device (see paragraph 0046, Figs. 3A #2, “cell sampling device” and “self- collect”) for vaginal fluid from a vagina (see paragraph 0046, “self- collect a gynecological sample from a cervix location”) of a user, said self-sampling device (see paragraph 0046, Figs. 3A #2, “cell sampling device” and “self- collect”) comprising:
an elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) for insertion into the vagina of the user (Fig. 4, Panel 2), 
and a sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) for collecting a vaginal fluid sample from the user (Fig. 4, Panel 3 and Panel 4), 
wherein the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) is attachable to an inner end portion (Fig. 3B and Fig 4 Panel 2, it is on the portion that will be inserted) of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) by a releasable connection means (see paragraph 0062, “removable connected”),
wherein the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) is configured such that it is operable by the user to collect a fluid sample from the vagina with the sample collection body attached to the first body (Fig. 4), 
wherein said releasable connection means (see paragraph 0062, “removable connected”) comprises a first interlocking means (see paragraph 0062, Fig.3A-3J #16) provided on one of the first body (see paragraph 0046, “shaft”, Fig. 3A-3J #4) and the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A-3J #6), and a second interlocking means (see paragraph 0062, Fig. 3A-3J #13) provided on the other one of the 
wherein the first interlocking means (see paragraph 0062, Fig.3A-3J #16) is provided with a shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) defining a rotational axis substantially transversal to a longitudinal axis of the first body (Fig. 3B, depicts rotational movement), 
wherein the second interlocking means (see paragraph 0062, Fig. 3A-3J #13) comprises a first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) configured to receive the shaft upon connection of the first and second interlocking means for rotation of the sample collection body relative to the first body about the rotational axis between a first position (Fig. 3A), in which the longitudinal axis of the sample collection body is aligned with the longitudinal axis of the first body, and a second position (Fig. 3B) in which the longitudinal axis of the sample collection body is rotated about the rotational axis away from said first position a predetermined distance, 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are further provided with first (see paragraph 0062, #16a) and second (see paragraph 0062, Fig. 5A #16b) respective corresponding snap-locking means configured to releasably engage each other when in the first position to prevent relative rotation between the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means when the snap-locking means are engaged (see paragraph 0062), 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are configured such that in said second position (Fig. 3B) the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are configured such that in said first position (Fig. 3A) the shaft is confined within said first hole or recess (see paragraph 0062).

With respect to Claim 2, Lundkvist discloses the self-sampling device of claim 1. Lundkvist further discloses said self-sampling device, 
wherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) is provided at a first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16), 
wherein the first (see paragraph 0062, #16a) one of the corresponding snap-locking means is provided at a first distal portion (Fig. 3C and Fig. 3E, further from the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16).

With respect to Claim 3, Lundkvist discloses the self-sampling device of claim 2.  Lundkvist further discloses said self-sampling device, 
wherein the first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16) is adjacent the first body (see paragraph 0046, “shaft”, Fig. 3A #4) or sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) on which the first interlocking means is provided (see paragraph 0062, Fig.3A-3J #16), and 
wherein the first distal portion (Fig. 3C and Fig. 3E, further from the body of the device) is further away from the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) or first body (see paragraph 0046, “shaft”, Fig. 3A #4) on which the first interlocking means (see 

With respect to Claim 4, Lundkvist discloses the self-sampling device of claim 1. Lundkvist further discloses said self-sampling device,
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) is laterally open (Fig. 3B) such that the shaft is moveable laterally out of the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) from said second position at disengagement (see paragraph 0062 and Fig. 4).

With respect to Claim 13, Lundkvist discloses a system (see paragraph 0044, “sampling system”) comprising a self-sampling device of claim 1 (see claim 1 for citations) and a sealable container (see paragraph 0044, “sealable unit”) for storing the sample collection body after use (see paragraph 0048, “store the sample collection element”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundkvist (US 20150230872 A1; cited by applicant) as applied to claim 1 above in view of Giddings (US 20120310113 A1; cited by applicant).
With respect to Claim 5, Lundkvist discloses the self-sampling device of claim 1. Lundkvist further discloses said self-sampling device,
wherein said first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) of the second interlocking means (see paragraph 0062, Fig. 3A-3J #13) is laterally open for receiving the shaft (Fig. 3A and Fig. 3C).
Lundkvist however does not disclose a first interlocking means with a forked body and shanks, a shaft that extends from a shank across an intermediate space or a second interlocking means with an elongate stem.
Giddlings teaches a similar biological sample collection device (see paragraph 0052, Figs. 1-6 #60, “biological sample collection wand”) which comprises a first body (see paragraph 0052, Figs. 1-6 #20, “handle”), a sample collection body (see paragraph 0052, Figs. 1-6 #30, “sample collector”), a first interlocking means (see paragraph 0052, Fig. 4B #26, “handle locking portion”), a shaft (see paragraph 0052, Figs. 1-6 #40, “handle receiver”) and a second interlocking means (see paragraph 0052, Fig. 4B #28, “handle locking detent”), 
wherein the first interlocking means (see paragraph 0052, Fig. 4B #26, “handle locking portion”) comprises a forked body (Fig. 1B, forked area) comprising opposite shanks (Fig. 3A, two hooks where the handle connects) together defining an intermediate space extending along the longitudinal axis of the 
wherein said shaft (see paragraph 0052, Figs. 1-6 #40, “handle receiver”) extends from one shanks to the other across said intermediate space (Fig. 3A, shaft connects two sides of the hooks across the intermediate space), and
wherein the second interlocking means (see paragraph 0052, Fig. 4B #28, “handle locking detent”) comprises an elongate stem (see paragraph 0052, Fig. 4B, a receiver protrusion will engage with the handle locking detent) adapted to fit in the intermediate space between shanks (Figs. 2B and 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the sampling device as disclosed by Lundkvist such a first interlocking means with a forked body and shanks, a second interlocking means with an elgonate stem and a shaft that extends across an intermediate space as taught by Giddlings because this would have resulted in the predictable result of improving the strength of attachment of a handle body to a sample collection body (Giddlings, see paragraph 0052 and 0053).
With respect to Claim 6, Lundkvist and Giddlings teach the self-sampling device of claim 5. Lundkvist further teaches said self-sampling device,
wherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) is provided at a first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16), 
wherein the first (see paragraph 0062, #16a) one of the corresponding snap-locking means is provided at a first distal portion (Fig. 3C and Fig. 3E, further from the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16).

With respect to Claim 7, Lundkvist and Giddlings teach the self-sampling device of claim 5. Lundkvist further teaches said self-sampling device,
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) is laterally (Fig. 3B) open in a direction along the length of the second interlocking means (see paragraph 0062, Fig. 3A-3J #13).

With respect to Claim 8, Lundkvist and Giddlings teach the self-sampling device of claim 7. Lundkvist further teaches said self-sampling device,
wherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) is mainly cylindrical (Fig. 3G) with at least one recessed portion along the length of the shaft (Fig. 3E), and 
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) has a cross sectional shape with a circular mid portion corresponding to the main diameter of the shaft (see paragraph 0059, Fig. 3H),
wherein said mid portion opens laterally outwards in the form of a passage with a smallest width less than the diameter of the shaft (see paragraph 0059, Fig. 3I), and 
wherein the recessed portion of the shaft defines a projected profile of the shaft in a plane through the longitudinal axis of the shaft, said projected profile being smaller than the passage such that the shaft is movable through the passage from said second position (Fig. 3I).

With respect to Claim 9, Lundkvist and Giddlings teach the self-sampling device of claim 8. Lundkvist further teaches said self-sampling device,
wherein the passage widens outwardly away from the circular mid portion (see paragraph 0059, Fig. 3I).

With respect to Claim 10, Lundkvist and Giddlings teach the self-sampling device of claim 7. Lundkvist further teaches said self-sampling device,
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”)  comprises an auxiliary recessed portion (see paragraph 0060, Fig. #9, “raised portion”) extending inwards from the circular mid portion (see paragraph 0059) along the length of the second interlocking means (see paragraph 0062, Fig. 3A-3J #13), away from the passage and partly towards the second snap- locking means (Fig. 3B), the width of the auxiliary recessed portion being less than the diameter of the mid portion (Fig. 3H).

With respect to Claim 11, Lundkvist and Giddlings teach the self-sampling device of claim 7. Lundkvist further teaches said self-sampling device with snap locking means (see paragraph 0062, #16a and see paragraph 0062, Fig. 5A #16b) provided on the collecting element extension. 
Lundkvist does not teach that the snap locking means are provided in the interface between stem and shanks.
Giddlings teaches an interface (Figs. 2B and 3A, an intermediate space is created where the handle will connect to the collector) between stem (see paragraph 0052, Fig. 4B, a receiver protrusion will engage with the handle locking detent) and shanks (Fig. 3A, two hooks where the handle connects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the snap locking means taught by Lundkvist in the interface between stem and shanks as taught by Giddlings because it would result in the predictable result of attaching the sample collection body to the handle to reduce discomfort to the sample cell provider (Giddlings, see paragraph 0067).

With respect to Claim 12, Lundkvist and Giddlings teach the self-sampling device of claim 11. Lundkvist further teaches said self-sampling device with first snap locking means (see paragraph 0062, #16a) and second snap locking means (see paragraph 0062, Fig. 5A #16b) are provided on the collecting element extension. 
Lundkvist does not teach that the first snap locking means are provided in the on the shanks, at least one recess of the second snap-locking means is provided in the stem or forwardly chamfered portions. 
Giddlings teaches shanks (Fig. 3A, two hooks where the handle connects) and a stem (see paragraph 0052, Fig. 4B, a receiver protrusion will engage with the handle locking detent). Giddlings also teaches forwardly chamfered portions (Fig. 4B, for example the semi-circle indent) oriented for the stem to gradually push the protrusions apart upon insertion of the stem between the chamfered portions (Fig. 4B and Fig. 2B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first snap locking means and second locking means as taught by Lundkvist on the shank and stem respectively as taught by Giddlings because it would have resulted in the predictable result of attaching the sample collection body to the handle in two different ways to increase strength of attachment to reduce discomfort to the sample cell provider (Giddlings, see paragraph 0067).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lundkvist (US 20140066807 A1) which discloses a sampling system with a cell sampling device to allow an individual to self-collect cell samples from a mucous tissue.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791